Exhibit 10.13
SEPARATION AGREEMENT AND RELEASE
WHEREAS, Calgon Carbon Corporation (“Calgon Carbon”) employed Dennis M. Sheedy
(“Mr. Sheedy”); and
WHEREAS, Calgon Carbon and Mr. Sheedy wish to resolve any and all matters
between them relating to Mr. Sheedy’s employment and the cessation of that
employment;
NOW, THEREFORE, in consideration of the mutual undertakings set forth below,
this Separation Agreement and Release (“SAR”) will govern Mr. Sheedy’s cessation
of employment with Calgon Carbon and will resolve, finally and completely, any
and all possible claims and disputes between Calgon Carbon and Mr. Sheedy
arising from his employment and cessation of employment:
          1. Except as stated herein, this SAR will replace and supersede the
August 1, 2007 Employment Agreement between Calgon Carbon and Mr. Sheedy (the
“Existing Employment Agreement”), any rights of Mr. Sheedy under any Restricted
Stock Agreement, Restricted Performance Stock Unit Agreement or Stock Option
Agreement between Calgon Carbon and Mr. Sheedy (collectively, the “Equity
Agreements”), and any other agreements pertaining to Mr. Sheedy’s employment by
Calgon Carbon. Notwithstanding the foregoing, the rights and obligations of the
parties under Section 17 of the Employment Agreement shall remain in effect.
          2. Calgon Carbon’s employment records will reflect that Mr. Sheedy’s
employment with Calgon Carbon terminated on September 2, 2009 (“Termination
Date”) by an involuntary termination by the Company without cause, under Section
4(b) of the Existing Employment Agreement.
          3. For purposes of this SAR, the Termination Date and the term
“termination,” when used in the context of a condition to, or timing of, payment
hereunder shall be interpreted to mean a “separation from service” as that term
is used in Section 409A of the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



          4. Without Mr. Sheedy entering into this SAR, Mr. Sheedy is not
entitled to any of the taxable payments provided for in subsections 4(a) through
4(e), other than those set forth in Section 4(c), and he shall only obtain such
payments upon his executing and not revoking the SAR. Mr. Sheedy is not being
provided, directly or indirectly, with any election as to the taxable year of
payments of any of the following payments. After timely receipt of a fully
signed and dated copy of this SAR from Mr. Sheedy and assuming that Mr. Sheedy
does not revoke the SAR under Section 15, Calgon Carbon agrees to:

  a.   pay the COBRA (short for Consolidated Omnibus Budget Reconciliation Act)
payments on Mr. Sheedy’s behalf for continued medical and dental coverage, in
each case for a period of eighteen (18) months after the Termination Date,
without regard to the residence of Mr. Sheedy during such 18 months, so long as
his primary residence is within the 48 contiguous United States.     b.   extend
the time within which Mr. Sheedy may exercise his already issued and vested
stock options for thirteen thousand fifty (13,050) shares of Calgon Carbon stock
until the later of (i) three (3) months from the date of this Agreement and
(ii) thirty days after the Company publicly announces its earnings results for
the third quarter of 2009, but in either case not beyond the original expiration
date of such stock options. Mr. Sheedy understands that such stock options as
extended will be non-statutory and not incentive stock options. The stock
options and exercise price of such stock options are set forth on “Appendix D.”
    c.   on the eighth (8th) day after timely receipt of a fully signed and
dated copy of this SAR from Mr. Sheedy, pay to Mr. Sheedy $4,140.30, less
deductions and other withholdings required by law, representing five (5) days of
accrued but unused 2009 vacation and $9,936.72, less deductions and other
withholdings required by law,

- 2 -



--------------------------------------------------------------------------------



 



      representing twelve (12) days of prorated 2010 vacation, all as accrued
prior to the Termination Date.     d.   reimburse Mr. Sheedy for the reasonable
costs of moving office furniture which is owned by him to a location within 50
miles of Pittsburgh, within fifteen (15) days of receipt from Mr. Sheedy of
written evidence of such costs; provided, that such reimbursement must be made
on or before March 14, 2010.     e.   within thirty (30) days after the date of
this SAR, pay for life insurance coverage for Mr. Sheedy for a period of
eighteen (18) months after the Termination Date.

     On the date that is one day after the six month anniversary of the
Termination Date, Calgon Carbon agrees to:

  x.   pay Mr. Sheedy $322,950.00, less deductions and other withholdings
required by law, which is an amount equal to eighteen (18) months of pay at his
base monthly rate as of the Termination Date.     y.   Pay Mr. Sheedy
$118,250.00, less deductions and other withholdings required by law, which is an
amount equal to one and one-half (1.5) of the average of the payments to him
under the short term incentive plan for the years 2006, 2007 and 2008.

     Mr. Sheedy’s accrual of all other benefits and all other participation in
Calgon Carbon’s 401(k) salary, pension, and all other benefit plans will
terminate as of the Termination Date except as otherwise stated in this SAR.
     Mr. Sheedy understands and agrees that (i) except as provided herein he
will not receive any shares or other payments under any option agreement,
restricted stock agreement or restricted performance stock unit agreement and
(ii) the options outlined

- 3 -



--------------------------------------------------------------------------------



 



in Section 4(b) are in full and final settlement and release of all possible
legal claims by him, including without limitation claims under the Equity
Agreements or related plans, and, in any event, they exceed anything to which he
is otherwise entitled to receive from Calgon Carbon except under this SAR.
     Until the fourth (4th) business day after the public announcement of third
quarter earnings by Calgon Carbon, Mr. Sheedy shall be subject to the insider
trading policy of Calgon Carbon. Among other things, this means Mr. Sheedy shall
only sell shares of Calgon Carbon stock (including the restricted stock and
stock obtained from the restricted performance stock units and the exercise of
stock options received from Calgon Carbon) during any applicable Calgon Carbon
trading windows. After such fourth (4th) business day described above,
Mr. Sheedy shall no longer be considered an insider under such insider trading
policy and shall be free to sell his shares without being limited to a trading
window, subject only to applicable law.
          5. Mr. Sheedy understands and agrees that neither Calgon Carbon, nor
any successor or affiliate of Calgon Carbon, will be obligated in any way to
provide him with future employment, compensation, or benefits for any reason,
except for 401(k) and other pension plan payments due under the terms of such
plans, payments and benefits specified in this SAR, and the right to convert to
individual insurance coverage or other benefits to the extent required by law.
Mr. Sheedy further agrees not to seek any such employment, re-employment
compensation, or benefits.
          6. By entering into this SAR, Calgon Carbon expressly denies any
unlawful or unfair conduct.

  7.   a.   Except as otherwise required by law, including any necessary
administrative filings, neither Mr. Sheedy— meaning him or anybody acting on his
behalf — nor Calgon Carbon — meaning any member of its senior management with
actual knowledge of this SAR and who is acting on Calgon Carbon’s behalf — will
engage, directly or indirectly, in any publicity or other action or activity to
or with any person or entity that reflects adversely upon Mr. Sheedy or his work
performance with Calgon Carbon or adversely

- 4 -



--------------------------------------------------------------------------------



 



      affects or reflects upon Calgon Carbon, its board, officers, employees,
agents, and business, including any successor or affiliate of Calgon Carbon.
Mr. Sheedy understands and agrees that this includes, without limit, any
conversation or activity that could or would foster conflict, negativism, low
morale, or an anti-management posture among Calgon Carbon’s employees and/or the
public, as well as any untruthful, defamatory, harassing or disparaging
communications about Calgon Carbon, its board, officers, employees, agents, and
business, including any successor or affiliate of Calgon Carbon. This would
apply, for instance, to any modification to Calgon Carbon’s strategic plan or
management structure. Mr. Sheedy and Calgon Carbon further agree that these
obligations will continue, without termination or expiration, despite the
termination or expiration of any other obligation in this SAR.     b.  
Mr. Sheedy agrees to keep confidential any proprietary information and other
knowledge acquired or otherwise learned from or on behalf of Calgon Carbon
during his employment to the extent such information or knowledge has not been
published, has not been disseminated, or is not otherwise a matter of general
public knowledge.     c.   Except as otherwise required by law, Mr. Sheedy and
Calgon Carbon agree to keep confidential and not disclose the terms of this SAR
to any person, with the exception of attorneys or other individuals consulted by
Mr. Sheedy and Calgon Carbon to understand the interpretation, application, or
legal or financial effect of this SAR or to implement any portion of it, so long
as, as a precondition of receipt of this SAR or any information contained in it,
any such person pledges to strictly maintain such confidentiality.

- 5 -



--------------------------------------------------------------------------------



 



  8.   a.   Mr. Sheedy agrees to continue to fully comply with the covenants
previously made by him under Stock Option Agreements with Calgon Carbon and in
Sections 7, 8 and 9 of the Existing Employment Agreement. The applicable
provisions of the Stock Option Agreements are attached and incorporated here as
“Appendix A.”         b.   In addition, Calgon Carbon and Mr. Sheedy restate
Section 17 of the Existing Employment Agreement as follows:

[17] Indemnification and Insurance.
     The Company shall defend and hold Employee harmless to the fullest extent
permitted by applicable law in connection with any claim, action, suit,
investigation or proceeding arising out of or relating to performance by
Employee of services for, or action of Employee as a director, officer or
employee of the Company, or of any other person or enterprise at the request of
the Company. Expenses incurred by Employee in defending a claim, action, suit or
investigation or criminal proceeding shall be paid by the Company in advance of
the final disposition thereof upon the receipt by the Company of an undertaking
by or on behalf of the Executive to repay said amount unless it shall ultimately
be determined that Employee is entitled to be indemnified hereunder. The
foregoing shall be in addition to any indemnification rights Employee may have
by law, contract, charter, by-law or otherwise. Employee shall be covered under
any director and officer liability insurance purchased or maintained by the
Company on a basis no less favorable than the Company makes available to peer
executives. After the occurrence of a Change of Control, the Company shall
maintain in effect and shall provide to Employee director and officer liability
insurance coverage that is no less favorable to Employee than that coverage in
effect immediately prior to such Change of Control.
          9. Mr. Sheedy agrees to immediately return any and all Calgon Carbon
documents or other materials — whether in “hard copy,” electronic or other form
— including, without limit, all strategic plans, budgets, pricing, and other
financial and business information, customer lists and all other customer
information, files, software, policy manuals, office supplies, keys, name tags,
and all other Calgon Carbon property and equipment in his possession or under
his control, irrespective of whether such information is considered and kept
confidential by and for Calgon Carbon, except to the extent any of the same is
needed by Mr. Sheedy to perform consulting services to Calgon Carbon, in which
case the same shall be returned at the conclusion of such consulting services.

- 6 -



--------------------------------------------------------------------------------



 



          10. Mr. Sheedy agrees to cooperate fully with Calgon Carbon in the
defense of any claims made by or against Calgon Carbon by, among other things,
making himself periodically available to Calgon Carbon and its representatives,
at reasonable times and on reasonable notice, consistent with Mr. Sheedy’s
scheduled professional responsibilities, to discuss and provide assistance
concerning such claims to the extent that they relate to services performed by
him for Calgon Carbon or its clients, information known by him, or any alleged
act or omission by him. Beyond this, Mr. Sheedy will remain fully supportive of
Calgon Carbon in all matters, including litigation matters. Nothing in this
Section, however, will be interpreted to obligate Mr. Sheedy to violate the law
or any legal obligation. Mr. Sheedy further agrees to cooperate in authorizing
and processing any documentation needed by Calgon Carbon for any other
business—related matter and by providing reasonable consulting assistance to his
successor at Calgon Carbon. Calgon Carbon will reimburse Mr. Sheedy for his
reasonable, out-of-pocket expenses associated with such cooperation, including
reasonable travel expenses. All reimbursement payments with respect to expenses
incurred within a particular year shall be made within fifteen (15) days of
receipt from Mr. Sheedy of evidence of such expenses, and in any event no later
than the end of Mr. Sheedy’s taxable year following the taxable year in which
the expense was incurred. The amount of reimbursable expenses incurred in one
taxable year of Mr. Sheedy shall not affect the amount of reimbursable expenses
in a different taxable year and such reimbursement shall not be subject to
liquidation of exchange for another benefit.
          11. Mr. Sheedy and Calgon Carbon understand and agree that the terms
and conditions of this SAR constitute the full and complete understandings,
agreements, and promises of the parties, and that there are no oral or written
understandings, agreements, promises or inducements made or offered with respect
to the matters covered hereby other than those set forth in this SAR. Any
amendment to this SAR must be in writing and signed by Mr. Sheedy and Calgon
Carbon to be effective.

- 7 -



--------------------------------------------------------------------------------



 



          12. In exchange for Calgon Carbon’s promises contained in this SAR,
and other good and sufficient consideration, and intending to be legally bound,
Mr. Sheedy has executed the Release attached and incorporated herein as
“Appendix B-1.” If, contrary to this Release and SAR, a lawsuit is filed by or
on behalf of Mr. Sheedy, or Mr. Sheedy otherwise commits a material breach of
this SAR, Calgon Carbon will have the right, without affecting the continued
validity and enforceability of this SAR, and in addition to its other legal and
equitable remedies, to discontinue all further payments and benefits due under
this SAR and to seek damages and other redress at law for any and all damages,
costs and fees until full and final resolution of the alleged breach. Mr. Sheedy
understands and agrees that the consideration outlined in this SAR, including,
without limit, the options, benefits, and payments in Section 4 are provided by
Calgon Carbon with the expectation of and in reliance upon Mr. Sheedy’s full and
final settlement of all possible legal claims, as well as his pledge to fully
comply with the terms of this SAR, specifically including the promises in
Sections 7, 8 and 9. Calgon Carbon has executed the Release attached and
incorporated herein as “Appendix B-2.”
          13. Mr. Sheedy acknowledges receipt of Calgon Carbon’s letter
outlining possible legal rights under the federal Older Workers Benefit
Protection Act (“OWBPA”) and urging him to consult with an attorney, that he has
had at least a twenty-one (21) day opportunity — an opportunity he is free to
use in whole or in part — to consider the terms of this SAR, and that he has
agreed to and signed this SAR voluntarily after such twenty-one (21) day
opportunity. Attached as “Appendix C” is a true and correct copy of that letter.
          14. Mr. Sheedy and Calgon Carbon swear that they have read this SAR
carefully, understand it fully, and intend to be legally bound by its terms.
Mr. Sheedy further swears that he has had a full and fair opportunity to consult
with an attorney to help him fully understand and appreciate the interpretation,
application, and full legal effect of this SAR and that he has agreed to and
signed this SAR voluntarily following good faith bargaining over its terms.
          15. This SAR will become legally effective and enforceable on the
eighth (8th) calendar day following Mr. Sheedy’s timely execution of this SAR
unless,

- 8 -



--------------------------------------------------------------------------------



 



during the intervening seven (7) days, Mr. Sheedy has revoked his agreement to
this SAR in writing and delivered such revocation to Calgon Carbon.
          16. Mr. Sheedy is solely responsible for all tax liabilities and other
consequences beyond the deductions made by Calgon Carbon from amounts payable
under this SAR. Mr. Sheedy agrees that Calgon Carbon has no such responsibility,
and Mr. Sheedy will indemnify and hold Calgon Carbon harmless from any such tax
liabilities or other consequences, with no requirement to pay any further sum to
him for any reason, including, without limit, unanticipated tax liabilities or
other consequences.
          17. This SAR will be governed by Pennsylvania law, except as preempted
by federal law.
          18. Mr. Sheedy and Calgon Carbon waive any right to a court (including
jury) proceeding and instead agree to submit any dispute over the application,
interpretation, validity, or any other aspect of the SAR to final and binding
arbitration consistent with the application of the Federal Arbitration Act and
the employment or comparable procedural rules of the American Arbitration
Association (“AAA”) before an arbitrator who is a member of the National Academy
of Arbitrators (“NAA”) out of an NAA panel of eleven (11) arbitrators to be
supplied by the AAA. Only true neutrals will be eligible for consideration as
arbitrators and under no circumstances will AAA furnish the names of individuals
who represent employees, unions, or employers.
          19. If a court, arbitrator, or other authority determines that any
term, condition, clause, or other provision of this SAR is void or invalid, it,
he, or she will have discretion to modify such term, condition, clause, or other
provision of this SAR to make it valid. Alternatively, if it, he, or she
declines to make such a modification and rules it invalid, the remaining
portions of this SAR will remain in full force and effect.
          20. Nothing in this SAR will prevent or otherwise hinder Mr. Sheedy’s
access to the Federal Equal Employment Opportunity Commission. But the Release
in Appendix B-1, as stated, will bar Mr. Sheedy from any remedy.

- 9 -



--------------------------------------------------------------------------------



 



          21. All notices required or permitted under this SAR will be in
writing and considered delivered when delivered in person or deposited in the
United States mail, with postage prepaid and addressed as follows:

      To: Dennis M. Sheedy
        109 Wesport Drive
        Pittsburgh, PA 15238         To: William Gerak
        Director of Human Resources
        Calgon Carbon Corporation
        P.O. Box 717
        Pittsburgh, PA 15230

These addresses may be changed by either party by written notice to the other
party as stated.
[Remainder of page left blank intentionally]

- 10 -



--------------------------------------------------------------------------------



 



This SAR is signed on the dates set forth below to be effective as of the 14th
day of October, 2009.

          AGREED:                          Dated: October 6, 2009    /s/ Dennis
M. Sheedy     Dennis M. Sheedy    For Myself, My Heirs, Personal
Representative and Assigns      CALGON CARBON CORPORATION             
            Dated: October 6, 2009    By:  /s/ John S. Stanik       John S.
Stanik              Title:          Chairman & CEO     

- 11 -



--------------------------------------------------------------------------------



 



APPENDIX A
ATTACHMENT
(This attachment is attached to and constitutes part of the Stock Option
Agreement, and the provisions hereof are binding on the Optionee.)
     1. Confidential Information, etc.
          (a) Optionee recognizes and acknowledges that: (i) in the course of
Optionee’s employment by the Company it will be necessary for Optionee to
acquire information which could include, in whole or in part, information
concerning the Company’s sales, sales volume, sales methods, sales proposals,
customers and prospective customers, identity of customers and prospective
customers, identity of key purchasing personnel in the employ of customers and
prospective customers, amount or kind of customers’ purchases from the Company,
the Company’s sources of supply, computer programs, system documentation,
special hardware, product hardware, related software development, manuals,
formulae, processes, methods, machines, compositions, ideas, improvements,
inventions or other confidential or proprietary information belonging to the
Company or relating to the Company’s affairs (collectively referred to herein as
the “Confidential Information”); (ii) the Confidential Information is the
property of the Company; (iii) the use, misappropriation or disclosure of the
Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Company; and (iv) it is essential to the protection of
the Company’s good will and to the maintenance of the Company’s competitive
position that the Confidential Information be kept secret and that Optionee not
disclose the Confidential Information to others or use the Confidential
Information to Optionee’s own advantage or the advantage of others.
          (b) Optionee further recognizes and acknowledges that it is essential
for the proper protection of the business of the Company that Optionee be
restrained (i) from soliciting of inducing any Optionee of the Company or of any
subsidiary of the Company (collectively, the “Company”) to leave the employ of
the Company, (ii) from hiring or attempting to hire any Optionee of the Company,
(iii) from soliciting the trade of or trading with the customers and suppliers
of the Company for any business purpose, and (iv) from competing against the
Company for a reasonable period.
          (c) Optionee agrees to hold and safeguard the Confidential Information
in trust for the Company, its successors and assigns and agrees that he or she
shall not, without the prior written consent of the Company, disclose or make
available to anyone for use outside the Company at any time, either during his
or her employment by the Company or subsequent to the termination of his or her
employment by the Company for any reason, including without limitation
termination by the Company in a termination for cause or otherwise, any of the
Confidential Information, whether or not developed by the Optionee, except as
required in the performance of Optionee’s duties to the Company.
          (d) Upon the termination of Optionee’s employment by the Company or by
Optionee for any reason, including without limitation termination by the Company
in a termination for cause or otherwise, Optionee shall promptly deliver to the
Company all

- 12 -



--------------------------------------------------------------------------------



 



originals and copies of correspondence, drawings, blueprints, financial and
business records, marketing and publicity materials, manuals, letters, notes,
notebooks, reports, flow-charts, programs, proposals and any documents
concerning the Company’s customers or concerning products or processes used by
the Company and, without limiting the foregoing, shall promptly deliver to the
Company any and all other documents or materials containing or constituting
Confidential Information.
     2. Non-Solicit; Non-compete
          (a) Optionee agrees that during his or her employment by the Company
he or she shall not, directly or indirectly, solicit the trade of, or trade
with, any customer, prospective customer or supplier of the Company for any
business purpose other than for the benefit of the Company. Optionee further
agrees that for a period of two years after termination of employment, Optionee
shall not, directly or indirectly, solicit the trade of, or trade with, any
customers or suppliers, or prospective customers or suppliers, of the Company,
or solicit or induce, or attempt to solicit or induce, any employee of the
Company to leave the Company for any reason whatsoever or hire any employee of
the Company.
          (b) Optionee covenants and agrees that during the period of Optionee’s
employment hereunder and for a period of two (2) years after termination of
employment Optionee shall not, in any Competitive Territory, engage, directly or
indirectly, whether as principal or as agent, officer, director, employee,
consultant, shareholder or otherwise, alone or in association with any other
person, corporation or other entity, in any Competing Business. For purposes of
this Agreement, (i) the term “Competing Business” shall mean any person,
corporation or other entity which sells or attempts to sell any products or
services which are the same as or similar to the products and services sold by
the Company at any time and from time to time during the last two years prior to
the termination of Optionee’s employment, and (ii) the term “Competitive
Territory” shall mean the United States of America, Great Britain, Belgium,
Germany, Japan and any other nation in which, to the knowledge of Optionee, the
Company has made or considered making such sales, either itself or through a
subsidiary, affiliate or joint venture partner, during the last two years prior
to the termination of Optionee’s employment.
          (c) Prior to accepting employment during the non-compete period
referred to herein, Optionee shall notify the Company in order to determine if
the position the Optionee is seeking violates this Agreement.
     3. Injunctive and other relief.
          (a) Optionee represents that his or her experience and capabilities
are such that the provisions of paragraphs 1 and 2 herein will not prevent him
or her from earning his or her livelihood, and acknowledges that it would cause
the Company serious and irreparable injury and cost if Optionee were to use his
or her ability and knowledge in competition with the Company or to otherwise
breach the obligations contained in said paragraphs.

- 13 -



--------------------------------------------------------------------------------



 



          (b) In the event of a breach by Optionee of the terms of this
Agreement, the Company shall be entitled, if it shall so elect, to institute
legal proceedings to obtain damages for any such breach, or to enforce the
specific performance of this Agreement by Optionee and to enjoin Optionee from
any further violation of this Agreement and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law. Optionee acknowledges, however, that the remedies at law for any breach by
him or her of the provisions of this Agreement may be inadequate and that the
Company shall be entitled to injunctive relief against him or her in the event
of any breach whether or not the Company may also be entitled to recover damages
hereunder.
          (c) It is the intention of the parties that the provisions of
paragraphs 1 and 2 hereof shall be enforceable to the fullest extent permissible
under applicable law, but that the unenforceability (or modification to conform
to such law) of any provision or provisions hereof shall not render
unenforceable, or impair, the remainder thereof. If any provision of provisions
hereof shall be deemed invalid or unenforceable, either in whole or in part,
this Agreement shall be deemed amended to delete or modify, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it valid and enforceable.

- 14 -



--------------------------------------------------------------------------------



 



APPENDIX B-1
RELEASE
I, Dennis M. Sheedy, in exchange for the promises contained in the attached
Separation Agreement, unconditionally release Calgon Carbon Corporation, its
subsidiaries and affiliates, their board officers, directors, employees,
shareholders, agents, successors and/or assigns (collectively called “Company”),
from any and all claims, issues, or causes of action, known or unknown, arising
out of my Company employment and cessation of that employment, including the
federal Age Discrimination in Employment Act, Retirement Income Security Act of
1974, Civil Rights Act of 1964, Civil Rights Act of 1991, Rehabilitation Act of
1973, Americans with Disabilities Act, Family and Medical Leave Act of 1993,
Older Workers Benefit Protection Act, Equal Pay Act; the Pennsylvania Human
Relations Act; federal, state and local wrongful discharge laws; and any and all
other federal, state, and/or local employment and other legal claims, such as
whistleblower claims and claims for possible attorneys’ fees and costs. To the
extent, however, that any entity or person sues on my behalf concerning any
possible claim, I agree that this Separation Agreement and Release (“SAR”) has
fully and finally satisfied any and all possible claims, and I agree to waive
and otherwise relinquish eligibility for any recovery beyond what I received in
this SAR, even if I participate or otherwise assist in such litigation.
I have read this Release.
I understand this Release.
I execute this Release voluntarily and without coercion.
I understand I have the right to consult with an attorney.
I intend to be legally bound by this Release.

          /s/ Dennis M. Sheedy    Signature        Dennis M. Sheedy   Print
Name      SWORN TO and subscribed before me this

6th day of October, 2009.
    /s/ Joyce L. Shipley       Notary Public      My Commission Expires: (Seal)
   

- 15 -



--------------------------------------------------------------------------------



 



APPENDIX B-2
RELEASE
In exchange for the promises contained in the attached Separation Agreement,
Calgon Carbon Corporation (the “Company”) unconditionally releases Dennis M.
Sheedy from any and all known claims, issues, or causes of action, arising out
of his Company employment and cessation of that employment; provided, however,
that such release shall not be valid with respect to and the Company shall
retain any claim of the Company against Mr. Sheedy which is unknown to the
Company at the time this Release is executed.

          Calgon Carbon Corporation
    By:   /s/ John S. Stanik       Title: Chairman, President & CEO           

- 16 -



--------------------------------------------------------------------------------



 



APPENDIX C
September 2, 2009
VIA HAND DELIVERY TO:
Dennis M. Sheedy, Esq.
RE:      Your Rights Under The Older Workers Benefit Protection Act/Age
            Discrimination and Employment Act
Dear Dennis:
     Before you agree to resolve your separation from employment and execute a
separation agreement and release, we direct your attention to a federal law
called the Older Workers Benefit Protection Act (“OWBPA”), a law that amended
the Federal Age Discrimination and Employment Act.
     Among other rights, you have the right to consult with an attorney prior to
executing any agreement which resolves your separation from employment,
including, without limitation, an agreement in which you release all possible
legal claims against Calgon Carbon Corporation and its subsidiaries and
affiliates.
     Under OWBPA, for instance, you have 21 days after receipt of a proposed
separation agreement and release to decide whether to release your possible
legal claims against Calgon Carbon Corporation. Whether you use all or part of
the 21 day opportunity is your choice and your choice alone. In addition, under
OWBPA, you have seven days following the execution of any such agreement to
revoke it so that it has no continuing or past legal effects. Only upon
expiration of seven days following your signing of any such agreement would the
agreement become effective and otherwise enforceable.
     This letter does not contain all of the rights for which you may be
eligible under OWBPA. That is why Calgon Carbon Corporation and I strongly
advise you to consult with an attorney. In that way, you can understand your
full legal rights under OWBPA and other laws, you can proceed with a clearer
understanding of your rights and responsibilities and Calgon Carbon
Corporation’s rights and responsibilities, and together we can reach a fair,
equitable, binding resolution of your cessation of your employment.
     We look forward to hearing from you either directly or through your
attorney.

            Yours very truly,

Gail A. Gerono

Vice President of Human Resources
                     

- 17 -



--------------------------------------------------------------------------------



 



         

APPENDIX D
STOCK OPTIONS

                      Option     Vested   Option Grant Date:   Price     Options
 
July 1, 2006
  $ 5.85       4,300  
 
               
March 31, 2007
  $ 8.37       6,100  
 
               
February 28, 2008
  $ 17.75       2,650  
 
             
 
            13,050  

- 18 -